Citation Nr: 0507512	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
October 1941 to April 1942 and from March 1945 to June 1946.  
He died in February 1989 and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2004, when this case was previously before the 
Board, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was reopened 
and remanded for additional development, to include securing 
additional treatment records and obtaining a medical opinion.  
The requested action having been accomplished, the RO has 
transferred the claims file to the Board.


FINDINGS OF FACT

1.  The veteran died in February 1989; his death certificate 
lists the immediate cause of death as intracranial hemorrhage 
probably subdural secondary to fall due to paretic left arm.  

2.  The disorder listed on the veteran's death certificate as 
causing his death was not manifested during the veteran's 
period of active duty service or for many years thereafter, 
nor was this disorder otherwise related to such service or 
any service-connected disability.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for service connection for the cause of the veteran's death.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, correspondence 
from the RO, and Board decision and remand have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, letters dated 
in July 2003 and March 2004 effectively furnished notice to 
the appellant of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also notes that these 
letters notified the appellant that she should submit any 
pertinent evidence in her possession.  In this regard, she 
was repeatedly advised to furnish any pertinent evidence she 
may have or to identify any source of evidence and that VA 
would assist her in requesting such evidence.  Accordingly, 
the Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  

While the Board recognizes that the VCAA notice to the 
appellant was subsequent to the rating decision which gave 
rise to this appeal, the Board finds no prejudice to the 
appellant.  She was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the 
appellant effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
appellant was informed of the evidence necessary to 
substantiate her claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review for further notice of 
VCAA.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and a VA medical opinion.  
Accordingly, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal. Under the circumstances of this particular case, no 
further action is necessary to assist the appellant with her 
claim.

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the death certificate lists the 
immediate cause of death as intracranial hemorrhage probably 
subdural secondary to fall due to paretic left arm.  No 
antecedent or underlying causes of death or other significant 
conditions contributing to death are listed.  The death 
certificate does not show that an autopsy was performed, and 
the appellant has not reported an autopsy.  

At the time of the veteran's death, he was service connected 
for residuals of shrapnel wound, right arm, involving muscle 
groups III and VI, evaluated as 30 percent disabling, and 
residual scar, shrapnel wound, right knee, evaluated as zero 
percent disabling.

The veteran's Personal Record, dated in November 1945, notes 
that his cardiovascular system was normal upon clinical 
examination for service in the Army of the Philippines.  
Additionally, the veteran's Affidavit for Philippine Army 
Personnel, PA AGO Form 23, dated in March 1946, reflects that 
he sustained a mortar shrapnel injury on the right arm.

In connection with her claim, the appellant submitted 
statements from M. Sabatin, M.D., the attending physician at 
Cagayan Valley Regional Hospital (now Cagayan Valley Medical 
Center) at the time of the veteran's death and the physician 
who signed the certificate of death.  Specifically, in August 
2001, Dr. Sabatin recalled that, based on his medical 
records, the veteran had a history of hypertension and had 
suffered a "stroke" sometime in 1987.  In addition, Dr. 
Sabatin certified that the veteran's long military service 
and having served during World War II could be attributed to 
the development of his hypertension because hypertension can 
be stress related.  An August 2002 statement from Dr. Sabatin 
notes that the certificate of death erroneously identifies 
the cause of death as due to "intracranial hemorrhage 
probably subdural secondary to fall due to paretic left 
arm."  Rather, Dr. Sabatin states that the certificate of 
death should identify the right arm, which is service 
connected, as the paretic extremity which caused the veteran 
to fall.  Similarly, an August 2003 certification from Dr. 
Sabatin includes the following:

Based on his past medical history, as related to me 
by reliable informants, the late [veteran] had been 
complaining of numbness and weakness of his right 
arm radiating to the shoulder years prior to his 
death.  Further digging into the medical history 
revealed that he also manifested constant headache, 
generalized body weakness and dizziness and 
subsequent weight loss.  These signs and symptoms 
increased in severity thus making him disabled to 
some degree.  Reviewing his medical records 
specifically on physical examination, also revealed 
a scar due to gunshot wound over the deltoid aspect 
of his right upper arm and another scar possibly 
caused by the exit wound near the armpit.  These 
findings may support another possible component of 
his condition which is stress related to the trauma 
(gunshot wound) he sustained during the war.  

The veteran's terminal treatment records, dated from February 
16 to February 17, 1989, from Cagayan Valley Regional 
Hospital reflect a final diagnosis of intracranial hemorrhage 
probably subdural secondary to fall due to paretic left arm.  
This diagnosis is also identified as the cause of death on 
the veteran's death certificate.  These records show that the 
chief complaint upon admission was loss of consciousness.  It 
is noted that the condition started about 12 hours prior to 
admission as sudden loss of consciousness while bathing.  
These treatment records note that the veteran had been 
undergoing treatment for COPD (chronic obstructive pulmonary 
disorder), status post CVA (cardiovascular accident) with 
right hemiparesis from 1987.

A May 2004 statement from Dr. Sabatin was also submitted with 
copies of the veteran's terminal treatment records.  This 
statement notes that the veteran's hospital records showed 
that the veteran had history of hypertension.  Dr. Sabatin 
further notes that a medical certificate issued by Dr. M. 
Reyes supports the finding that the veteran had CVA 
Thrombosis right hemiparesis due to hypertension in 1987.  
Dr. Sabatin goes on to state that it is medically accepted 
that hypertension is a chronic affair; however, due to the 
absence of reliable sources of information from his relatives 
and the fact that the veteran was comatose when he was 
admitted, the exact date of manifestation of the disease is 
not known.  Dr. Sabatin concludes that service connection for 
the cause of the veteran's death on the basis of presumption 
may be considered even in the absence of actual evidence.

A November 2004 VA medical opinion concludes that it is not 
likely that the veteran's service connected shrapnel wound 
injury to the right arm contributed to his death or to his 
fall which resulted in intracranial hemorrhage, probably 
subdural, the immediate cause of death.  This opinion based 
on a review of the veteran's claims file, to include the 
medical certificates from Dr. Reyes and Sabatin which reflect 
that the veteran had a history of cerebrovascular accident 
resulting in right sided hemiparesis.  Additionally, the 
examiner concluded that the medical evidence does not show 
incurrence of hypertension during service or within the one 
year presumptive period following discharge from service.  

The examiner further commented that, whether the veteran's 
loss of consciousness was secondary to another 
cerebrovascular accident or to a cranial hematoma secondary 
to a fall, there is nothing in the veteran's service 
connected disabilities that can be remotely related to his 
cause of death.  The examiner noted that the medical records 
indicate that the shrapnel wound injury to the right arm did 
not cause weakness in elevation of the right shoulder or 
limitation in elbow extension.  In addition, the examination 
report reflects that there was nothing in the records that 
could show treatment for the right arm condition that would 
signify worsening of the right arm condition.  Finally, the 
examiner concluded that it is not likely that the arm injury 
can cause him to fall; rather, it is more likely that his 
residual weakness from the previous stroke can cause him to 
fall.

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

A review of the record reveals that there is no evidence of 
intracranial hemorrhage, loss of consciousness, 
cerebrovascular accident, or hypertension during service or 
as of 1987, approximately 41 years after discharge.  The 
veteran's November 1945 Personal Record and his March 1946 
Affidavit for Philippine Army Personnel are silent with 
respect to findings of intracranial hemorrhage, loss of 
consciousness, cerebrovascular accident, hypertension, or any 
other pertinent complaints.  Moreover, a November 2004 VA 
medical opinion reflects that it is not likely that the 
veteran's service connected shrapnel wound injury to the 
right arm contributed to his death or to his fall which 
resulted in intracranial hemorrhage, probably subdural, the 
immediate cause of death.  This opinion further concludes 
that that the medical evidence does not show incurrence of 
hypertension during service or within the one year 
presumptive period following discharge from service.  
Significantly, this opinion is based upon a review of the 
veteran's claims file, to include his service medical 
records, terminal treatment record, and the statements from 
Dr. Sabatin.

Upon consideration of the foregoing, the Board must conclude 
that the clear preponderance of the evidence is against a 
finding that the cause of the veteran's death was manifested 
during service, or that it was manifested within one year of 
his discharge from service or that it was otherwise related 
to his military service.  Additionally, there is no clinical 
demonstration that any disease or disability etiologically 
related to service contributed to or hastened the veteran's 
death.  

In this regard, the Board acknowledges the certifications 
from Dr. Sabatin.  However, Dr. Sabatin has also stated that 
his conclusions are based on information provided by 
"reliable informants" rather than examination of the 
veteran prior to his death or a review of his medical 
history, to include his service records.  Dr. Sabatin has 
further noted that that there is an absence of reliable 
sources of information and that the exact date of 
manifestation of the disease (hypertension) was not known.  
Nevertheless, Dr. Sabatin concludes that service connection 
for the cause of the veteran's death on the basis of 
presumption may be considered even in the absence of actual 
evidence.  Inasmuch as Dr. Sabatin's certifications are not 
based on examination of the veteran or a review of his 
medical history, the Board finds that the probative value of 
his statements and opinions is greatly reduced and not 
persuasive.

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record and concluded that it is not likely that 
the veteran's service connected shrapnel wound injury to the 
right arm contributed to his death or to his fall which 
resulted in intracranial hemorrhage, probably subdural, the 
immediate cause of death.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is therefore 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


